         Case 1:18-cv-02985-RDM Document 14 Filed 03/05/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                      )
MONAL PATEL,                          )
                                      )
          Plaintiff,                  )
                                      )
      v.                              )                      Civil Action No. 18-2985 (RDM)
                                      )
THE AMBIT GROUP, NATIONAL OCEANIC     )
AND ATMOSPHERIC ADMINISTRATION, and )
DR. TIMOTHY GALLAUDET, Administrator, )
                                      )
          Defendants.                 )
                                      )

                         REPLY IN FURTHER SUPPORT OF
                    FEDERAL DEFENDANTS’ MOTION TO DISMISS

       Defendants National Oceanic and Atmospheric Administration (“NOAA”) and Dr.

Timothy Gallaudet (jointly, the ¨Federal Defendants”), respectfully submit this reply in further

support of their motion to dismiss the claims set forth in the pro se Complaint for a Civil Case

Alleging Breach of Contract, filed December 18, 2018. ECF No. 1.

       Plaintiff confirmed in his opposition brief that he alleges that NOAA was in breach of an

implied contract and the covenant of good faith and fair dealing in connection with the incident

alleged in the Complaint. Opp’n at 1, 5-6. 1 The case should be dismissed because Plaintiff’s

claims are not cognizable in this Court under the Tucker Act, 28 U.S.C. § 1491(a), or the

Administrative Procedure Act (“APA”), see 5 U.S.C. § 704.

       In their opening brief, the Federal Defendants argued that the Court lacks subject-matter

jurisdiction over the claim, because contract claims against the federal government seeking more




1
 Citations to “Opp’n” refer to Plaintiff’s Memorandum of Law in Opposition to Federal
Defendants’ Motion to Dismiss, filed February 28, 2019. ECF No. 13.
         Case 1:18-cv-02985-RDM Document 14 Filed 03/05/19 Page 2 of 4



than $10,000 are properly brought in the Court of Federal Claims. Opening Br. at 4-5 (citing 28

U.S.C. § 1491(a)). In reply, Plaintiff argues that it would not be appropriate or helpful to assert

his contract claim in the Court of Federal Claims, because he alleges that NOAA and Defendant

The Ambit Group were his “joint-employers.” Opp’n at 2-3. Defendant understands that it

would be more convenient for Plaintiff to assert his joint-employer against the private and

governmental Defendants, but this is insufficient to confer subject-matter jurisdiction over

Plaintiff’s Tucker Act claim in this Court.

       Similarly, Plaintiff has not rebutted the Federal Defendants’ argument that he has not

presented sufficient facts that could give rise to a claim under the APA. Plaintiff is not

challenging any final agency action; rather, he is pursuing an implied contract claim based on the

theory that NOAA and The Ambit Group are joint employers. Opp’n at 5-6. Causes of action

against the government sounding in contract law are not cognizable under the APA, as the

waiver of sovereign immunity in the statute “does not run to actions seeking declaratory relief or

specific performance in contract cases,” and the Tucker Act and Little Tucker Act “impliedly

forbid such relief.” Sharp v. Weinberger, 798 F.2d 1521, 1523 (D.C. Cir. 1986). Accordingly,

Plaintiff has not properly pled an APA claim for which relief can be granted.

                                         CONCLUSION

       For the reasons stated above and in the opening brief, the Court should grant this motion

and dismiss the claims against the Federal Defendants.

Dated: March 5, 2019                          Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division




                                                 2
         Case 1:18-cv-02985-RDM Document 14 Filed 03/05/19 Page 3 of 4



                                                  /s/ Paul Cirino
                                          PAUL CIRINO
                                          New York Bar # 2777464
                                          Assistant United States Attorney
                                          Civil Division
                                          U.S. Attorney’s Office for the District of Columbia
                                          555 Fourth Street, N.W.
                                          Washington, D.C. 20530
                                          Phone: (202) 252-2529
                                          Fax: (202) 252-2599
                                          paul.cirino@usdoj.gov

                                          Attorneys for Federal Defendants

Of Counsel:

Sapna Sharma
Office of the Assistant General Counsel
U.S. Department of Commerce
Washington, D.C.




                                             3
         Case 1:18-cv-02985-RDM Document 14 Filed 03/05/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019, I served the foregoing Motion upon Plaintiff by

mailing the motion and accompanying documents via First Class Mail to:

                     Monal Patel
                     2020 F Street, N.W., Apt. 125
                     Washington, DC 20006

       In addition, on March 5, 2019, I served a copy of the foregoing Motion and

accompanying documents to Plaintiff by sending them via electronic mail to

monal.m.patel@gmail.com.




                                                            /s/ Paul Cirino
                                                                    Paul Cirino




                                               4
